Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/183922 to Pierce et al. (Pierce) in view of US 2008/0242943 to Cuddihy et al. (Cuddihy) (both cited by applicant).
In reference to at least claims 2 and 15
Pierce teaches application-based mechanical circulatory support device assessments which discloses a mechanical circulatory support system (e.g. mechanical circulatory support device, para. [0004]-[0005]), the system comprising: a blood pump device comprising a motor (e.g. MCS device include an electric pump such as a VAD, 102, Fig. 1, para. [0005],[00041] pump motor, para. [0020]) and a controller device comprising a memory and processing circuitry (e.g. computer system 400 includes a processor 410 and storage device 430, Fig. 4, para. [0065]-[0066]) configured to determine a plurality of power consumption trends of the blood pump device (e.g. trends in power, pulsatility, power/pulsatility ratios etc., para. [0048]) during a plurality of time periods (e.g. trends in power, pulsatility, power/pulsatility ratios etc., para. [0048] using user-define time intervals/windows, para. [0051], trends determined over multiple different time periods with or without overlap to determine how the trends vary among the different time periods, para. [0056]); determining a plurality of power trend differences between the plurality of power consumption trends (e.g. trends in power, pulsatility, power/pulsatility ratios etc., para. [0048] statistical values such as mean or standard deviation can be computed for multiple groups of data within different portions of time of the overall time period for which trends are analyzed, para. [0051], trends determined over multiple different time periods with or without overlap to determine how the trends vary among the different time periods, para. [0056]); determine a total amount of the plurality of power trend differences during a time interval (e.g. trends in power, pulsatility, power/pulsatility ratios etc., para. [0048] statistical values such as mean or standard deviation can be computed for multiple groups of data within different portions of time of the overall time period for which trends are analyzed including respective average power values for initial, middle and end portions of time and trends quantified based on the changes between the values, para. [0051], trends determined over multiple different time periods with or without overlap to determine how the trends vary among the different time periods, para. [0056], deviations away from a patient’s baseline used to inform likelihood of clinical pathology of abnormal system operation, para. [0057]); and generate an alarm in response to the total amount of the plurality of power trend differences exceeds a pre-determined threshold (e.g. alarms to device parameters or functions that have fallen outside of specs determined by the manufacturer, para. [0048]). Pierce does not explicitly teach the use of low-pass filters, however it was well known before the effective filing date of the invention to use low-pass filters to analyze time series data such as to create moving average data over different time periods including short-term and long-term moving averages as evidence by Cuddihy (e.g. para. [0021]) that can be used to determine differences which are compared to a threshold to detect certain medical events (e.g. Figs. 1-3), therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Pierce to include the use of low-pass filters including first and second low pass filters to analyze the time series power trend data to create filtered trend data such as moving averages that include a short-term moving average and long-term moving average since such technique was well known and would have yielded the predictable result of an additional technique for analyzing the time series power trend data to detect conditions of interest.
In reference to at least claims 3 and 16
Pierce discloses determining the total amount of the plurality of power trend differences during the time interval  and an accumulated difference between the plurality of power trend different during the time interval using an integrator (e.g. trends in power, pulsatility, power/pulsatility ratios etc., para. [0048] statistical values such as mean or standard deviation can be computed for multiple groups of data within different portions of time of the overall time period for which trends are analyzed including respective average power values for initial, middle and end portions of time and trends quantified based on the changes between the values, para. [0051], trends determined over multiple different time periods with or without overlap to determine how the trends vary among the different time periods, para. [0056], time period may be seconds, minutes, hours, days, weeks or months, para. [0014]-[0018], [0047], deviations away from a patient’s baseline used to inform likelihood of clinical pathology of abnormal system operation, para. [0057]).
In reference to at least claims 4 and 17
Pierce discloses calculating a short-term trends (e.g. trends in power, pulsatility, power/pulsatility ratios etc., para. [0048] statistical values such as mean or standard deviation can be computed for multiple groups of data within different portions of time of the overall time period for which trends are analyzed including respective average power values for initial, middle and end portions of time and trends quantified based on the changes between the values, para. [0051], trends determined over multiple different time periods with or without overlap to determine how the trends vary among the different time periods, para. [0056], deviations away from a patient’s baseline used to inform likelihood of clinical pathology of abnormal system operation, para. [0057]) and long-term trends (e.g. trends in power, pulsatility, power/pulsatility ratios etc., para. [0048] statistical values such as mean or standard deviation can be computed for multiple groups of data within different portions of time of the overall time period for which trends are analyzed including respective average power values for initial, middle and end portions of time and trends quantified based on the changes between the values, para. [0051], trends determined over multiple different time periods with or without overlap to determine how the trends vary among the different time periods, para. [0056], deviations away from a patient’s baseline used to inform likelihood of clinical pathology of abnormal system operation, para. [0057]). Further, as recited above with regards to claim 1, it was well known before the effective filing date of the invention to use low-pass filters to analyze time series data such as to create moving average data over different time periods including short-term and long-term moving averages (e.g. para. [0026]) that can be used to determine differences which are compared to a threshold to detect certain medical events (e.g. Figs. 1-3), therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Pierce to include the use of low-pass filters including first and second low pass filters to analyze the time series power trend data to create filtered trend data such as moving averages that include a short-term moving average and long-term moving average since such technique was well known and would have yielded the predictable result of an additional technique for analyzing the time series power trend data to detect conditions of interest.
In reference to at least claim 5
Pierce discloses wherein the power trend differences comprise one or more of differences in current, differences in voltage, differences in a back electromotive force, or differences in power consumption (e.g. trends in power, pulsatility, power/pulsatility ratios etc., para. [0048] statistical values such as mean or standard deviation can be computed for multiple groups of data within different portions of time of the overall time period for which trends are analyzed including respective average power values for initial, middle and end portions of time and trends quantified based on the changes between the values, para. [0051], trends determined over multiple different time periods with or without overlap to determine how the trends vary among the different time periods, para. [0056], deviations away from a patient’s baseline used to inform likelihood of clinical pathology of abnormal system operation, para. [0057]). 
In reference to at least claims 6-7 and 18-19
Pierce discloses looking at power-trend data in average power values within different portions of time where the period of time can be at least one second up to at least one month or at least one year (e.g. trends in power, pulsatility, power/pulsatility ratios etc., para. [0048] statistical values such as mean or standard deviation can be computed for multiple groups of data within different portions of time of the overall time period for which trends are analyzed including respective average power values for initial, middle and end portions of time and trends quantified based on the changes between the values, para. [0051], trends determined over multiple different time periods with or without overlap to determine how the trends vary among the different time periods, para. [0056], time period may be seconds, minutes, hours, days, weeks or months, para. [0014]-[0018], [0047], deviations away from a patient’s baseline used to inform likelihood of clinical pathology of abnormal system operation, para. [0057]). Further, as recite above with regards to claim 1, it was well known before the effective filing date of the invention to use low-pass filters to analyze time series data such as to create moving average data over different time periods including short-term and long-term moving averages as evidence by Cuddihy (e.g. para. [0021]) that can be used to determine differences which are compared to a threshold to detect certain medical events (e.g. Figs. 1-3), therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Pierce to include the use of low-pass filters including first and second low pass filters to analyze the time series power trend data to create filtered trend data such as moving averages that include a short-term moving average and long-term moving average since such technique was well known and would have yielded the predictable result of an additional technique for analyzing the time series power trend data to detect conditions of interest.
In reference to at least claims 8 and 20
Pierce discloses determining the pre-determined threshold using a percentage of at least one of the plurality of power consumption trends (e.g. thresholds that represent acceptable changes in respective operating characteristics of the system over the period of time, para. [0010], deviations away from a patient’s baseline used to inform likelihood of clinical pathology of abnormal system operation, para. [0057]).
In reference to at least claim 9
Pierce discloses wherein the processing circuitry is configured to determine the pre-determined threshold as a patient-specific baseline based on the second low- pass filter (e.g. thresholds that represent acceptable changes in respective operating characteristics of the system over the period of time, para. [0010], deviations away from a patient’s baseline used to inform likelihood of clinical pathology of abnormal system operation, para. [0057]).
In reference to at least claim 13
Pierce discloses wherein the blood pump device comprises an electromagnetic device (e.g. several mechanical circulatory support device types can be used to assist circulation, para. [0004]-[0005]). 
In reference to at least claim 14
Pierce discloses wherein the blood pump device comprise an implantable ventricular assist device (e.g. several mechanical circulatory support device types can be used to assist circulation including ventricular assist devices, para. [0004]-[0006], [0042]).

Claims 10-12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/183922 to Pierce et al. (Pierce) in view of US 2008/0242943 to Cuddihy et al. (Cuddihy) as applied to claim 2 further in view of US 2001/0021817 to Brugger et al. (Brugger). 
In reference to at least claims 10 and 21
Pierce as evidence by Cuddihy teaches a system and method according to claims 2 and 15, but does not explicitly teach wherein the processing circuitry is further configured to: determine an expected power of the blood pump device for a speed of the blood pump device; determine a speed-dependent threshold using the expected power; determine a real-time pump power for the blood pump device while the motor is operating at the speed; compare the speed-dependent threshold to the real-time pump power; and generate a second alarm in response to the real-time pump power exceeds the speed- dependent threshold.
Brugger teaches methods, systems and kits for the extracorporeal processing of blood which discloses determining an expected value of power consumption based on the pump speed and determining an actual power level consumed and comparing differences between the actual power level consumed and the expected power level and issuing an alarm condition if a difference exceeds a certain threshold value based on the expected power level (e.g. para. [0011], [0016], [0020], [0039]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system and method of Pierce to include configuring the processor to determine an expected power of the blood pump device for a speed of the blood pump device; determine a speed-dependent threshold using the expected power; determine a real-time pump power for the blood pump device while the motor is operating at the speed; compare the speed-dependent threshold to the real-time pump power; and generate a second alarm in response to the real-time pump power exceeds the speed- dependent threshold, as taught by Brugger, in order to yield the predictable result of providing an indication of pump performance to assist in maintaining an appropriate blood flow rate within the patient.
In reference to at least claim 11
Pierce modified by Brugger teaches a system according to claim 10. Brugger further discloses wherein the processing circuitry is further configured to multiply the expected power by a percentage to determine the speed-dependent threshold (e.g. any differences between the actual power level being consumed and the expected power level can then be determined. If such a difference exceeds a threshold value, typically above 5% of the measured power consumption, usually above 10% of the measured power consumption, para. [0016], [0020],[0039]). 
In reference to at least claim 12
Pierce modified by Brugger teaches a system according to claim 10. Brugger further discloses wherein the speed-dependent threshold includes an upper limit and a lower limit relative to the expected power (e.g. any differences between the actual power level being consumed and the expected power level can then be determined. If such a difference exceeds a threshold value, typically above 5% of the measured power consumption, usually above 10% of the measured power consumption, para. [0016], [0020], [0039]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4 and 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,154,702 in view of WO 2015/183922 to Pierce et al. (Pierce), see claim chart below. 
Claims 15-17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,154,702. Although the claims at issue are not identical they are not patentably distinct from each other because both the claims in the instant application and U.S. Patent No. 11,154,702 recite almost identical methods for determining an adverse event within a patient having a blood pump with the claims in the instant application being more generic, see claim chart below. The entire scope of the claims 15-17 and 19-20 in the instant application fall within the scope of claims 1-4 of U.S. Patent No. 11,154,702, therefore a patent to the generic claims within the instant application would improperly extend the right to exclude granted by U.S. Patent No. 11,154,702, see MPEP 804.

Instant Application
US Patent No. 11,154,702
Analysis
Claim 2: A mechanical circulatory support system, the system comprising: a blood pump device comprising a motor; and a controller device comprising a memory and processing circuitry configured to: determine a plurality of power consumption trends of the blood pump device during a plurality of time periods using a first low-pass filter and a second low-pass filter; determine a plurality of power trend differences between the plurality of power consumption trends; determine a total amount of the plurality of power trend differences during a time interval; and generate an alarm in response to the total amount of the plurality of power trend differences exceeds a predetermined threshold.
1. A method of determining an adverse event within a patient having an implantable blood pump, the method comprising: calculating a plurality of power consumption trends of the blood pump during a plurality of time periods using a first low-pass filter and a second low-pass filter different than the first low-pass filter, calculating the plurality of power consumption trends includes calculating a short-term trend using the first low-pass filter and calculating a long-term trend using the second low-pass filter, the second low-pass filter having a cutoff frequency lower than a cutoff frequency of the first low-pass filter, the cutoff frequency of the first low-pass filter is a first optimized constant between 50 to 150 microHertz and the cutoff frequency of the second low-pass filter is a second optimized constant between 0.5 to 1.0 microHertz; determining a plurality of power trend differences between the plurality of power consumption trends; calculating a total amount of the plurality of power trend differences during a time interval; and generating an alarm when the total amount of the plurality of power trend differences exceeds a pre-determined threshold.
Claim 2 of the instant application differs from claim 1 of  U.S. Patent No. 11,154,702 by reciting comprising a blood pump that includes a motor and a controller device with memory to carry out the method. Claim 1 of U.S. Patent No. 11,154,702  recites the method being used within an implantable blood pump, therefore it inherently requires a blood pump with motor. Regarding the controller and memory, Pierce discloses a controller device comprising a memory and processing circuitry (e.g. computer system 400 includes a processor 410 and storage device 430, Fig. 4, para. [0065]-[0066]) configured to determine a plurality of power consumption trends of the blood pump device (e.g. trends in power, pulsatility, power/pulsatility ratios etc., para. [0048]) during a plurality of time periods (e.g. trends in power, pulsatility, power/pulsatility ratios etc., para. [0048] using user-define time intervals/windows, para. [0051], trends determined over multiple different time periods with or without overlap to determine how the trends vary among the different time periods, para. [0056]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to carry out the method within claim 1 of U.S. Patent No. 11,154,702 with a computer “controller” device with memory as taught by Pierce in order to yield the predictable result of a computer implemented, i.e. automated means, for carrying out the claimed invention. Furthermore, “broadly claiming an automated means to replace a manual function to accomplish the same result does not distinguish over prior art….implementing a known function on a computer has been deemed obvious to one of ordinary skill in the art if the automation of the known function on a general purpose computer is nothing more than the predictable use of prior art elements according to their established functions”, see MPEP 2114 (IV).
Claim 3. The system of claim 2, wherein to determine the total amount of the plurality of power trend differences during the time interval, the processing circuitry is configured to determine an accumulated difference between the plurality of power trend differences during the time interval using an integrator. 
3. The method of claim 1, further comprising calculating the total amount of the plurality of power trend differences during the time interval using an integrator, the time interval being between 5 to 25 hours.
See analysis above regarding claim 2 of the instant application. The limitations of claim 3 are recited within claim 3 of US Patent No. 11,154,702.  
Claim 3: The system of claim 2, wherein to determine the total amount of the plurality of power trend differences during the time interval, the processing circuitry is configured to determine an accumulated difference between the plurality of power trend differences during the time interval using an integrator. 
4. The method of claim 3, further comprising calculating the total amount of the plurality of power trend differences during the time interval using an integrator, the time interval being a 24-hour time interval.
See analysis above regarding claim 2 of the instant application. The limitations of claim 3 are recited within claim 4 of US Patent No. 11,154,702.  
Claim 4 . The system of claim 2, wherein to determine the plurality of power consumption trends, the processing circuitry 1s configured to: determine a short-term trend using the first low-pass filter; and determine a long-term trend using the second low-pass filter. 
1. A method of determining an adverse event within a patient having an implantable blood pump, the method comprising: calculating a plurality of power consumption trends of the blood pump during a plurality of time periods using a first low-pass filter and a second low-pass filter different than the first low-pass filter, calculating the plurality of power consumption trends includes calculating a short-term trend using the first low-pass filter and calculating a long-term trend using the second low-pass filter, the second low-pass filter having a cutoff frequency lower than a cutoff frequency of the first low-pass filter, the cutoff frequency of the first low-pass filter is a first optimized constant between 50 to 150 microHertz and the cutoff frequency of the second low-pass filter is a second optimized constant between 0.5 to 1.0 microHertz; determining a plurality of power trend differences between the plurality of power consumption trends; calculating a total amount of the plurality of power trend differences during a time interval; and generating an alarm when the total amount of the plurality of power trend differences exceeds a pre-determined threshold.

See analysis above regarding claim 2 of the instant application. The limitations of claim 4 are recited within claim 1 of US Patent No. 11,154,702.  
Claim 7. The system of claim 2, wherein the second low-pass filter has a cutoff frequency lower than a cutoff frequency of the first low-pass filter. 
1. A method of determining an adverse event within a patient having an implantable blood pump, the method comprising: calculating a plurality of power consumption trends of the blood pump during a plurality of time periods using a first low-pass filter and a second low-pass filter different than the first low-pass filter, calculating the plurality of power consumption trends includes calculating a short-term trend using the first low-pass filter and calculating a long-term trend using the second low-pass filter, the second low-pass filter having a cutoff frequency lower than a cutoff frequency of the first low-pass filter, the cutoff frequency of the first low-pass filter is a first optimized constant between 50 to 150 microHertz and the cutoff frequency of the second low-pass filter is a second optimized constant between 0.5 to 1.0 microHertz; determining a plurality of power trend differences between the plurality of power consumption trends; calculating a total amount of the plurality of power trend differences during a time interval; and generating an alarm when the total amount of the plurality of power trend differences exceeds a pre-determined threshold.
See analysis above regarding claim 2 of the instant application. The limitations of claim 7 are recited within claim 1 of US Patent No. 11,154,702.  
Claim 8: The system of claim 2, wherein the processing circuitry is further configured to determine the pre-determined threshold using a percentage of at least one power consumption trend of the plurality of power consumption trends.
2. The method of claim 1, further comprising calculating the pre-determined threshold using a percentage of at least one of the plurality of power consumption trends.
See analysis above regarding claim 2 of the instant application. The limitations of claim 8 are recited within claim 2 of US Patent No. 11,154,702.  
15. A method of determining an adverse event within a patient having a blood pump, the method comprising:
determining a plurality of power consumption trends of the blood pump during a plurality of time periods using a first low-pass filter and a second low-pass filter; determining a plurality of power trend differences between the plurality of power consumption trends; determining a total amount of the plurality of power trend differences during a time interval; and
generating an alarm in response to the total amount of the plurality of power trend differences exceeds a predetermined threshold.
1. A method of determining an adverse event within a patient having an implantable blood pump, the method comprising: calculating a plurality of power consumption trends of the blood pump during a plurality of time periods using a first low-pass filter and a second low-pass filter different than the first low-pass filter, calculating the plurality of power consumption trends includes calculating a short-term trend using the first low-pass filter and calculating a long-term trend using the second low-pass filter, the second low-pass filter having a cutoff frequency lower than a cutoff frequency of the first low-pass filter, the cutoff frequency of the first low-pass filter is a first optimized constant between 50 to 150 microHertz and the cutoff frequency of the second low-pass filter is a second optimized constant between 0.5 to 1.0 microHertz; determining a plurality of power trend differences between the plurality of power consumption trends; calculating a total amount of the plurality of power trend differences during a time interval; and generating an alarm when the total amount of the plurality of power trend differences exceeds a pre-determined threshold.
Claim 15 of the instant application is fully anticipated by claim 1 of US Patent No. 11,154,702. The only difference between  the claims being that claim 1 of US Patent No. 11,154,702  recites additional limitations regarding the specific trends calculated and cutoff frequencies of the filters and is therefore more specific than generic claim 15 within the instant application. Therefore, the scope of claim 15 falls within the scope of claim 1 of US Patent No. 11,154,702 and is fully anticipated by claim 1 of US Patent No. 11,154,702. 
16. The method of claim 15, wherein determining the total amount of the plurality of power trend differences during the time interval comprises determining an accumulated difference between the plurality of power trend differences during the time interval using an integrator.
3. The method of claim 1, further comprising calculating the total amount of the plurality of power trend differences during the time interval using an integrator, the time interval being between 5 to 25 hours.
See analysis above regarding claim 15 of the instant application. The limitations of claim 16 are fully anticipated by claim 3 of US Patent No. 11,154,702.  
16. The method of claim 15, wherein determining the total amount of the plurality of power trend differences during the time interval comprises determining an accumulated difference between the plurality of power trend differences during the time interval using an integrator.
4. The method of claim 3, further comprising calculating the total amount of the plurality of power trend differences during the time interval using an integrator, the time interval being a 24-hour time interval.
See analysis above regarding claim 15 of the instant application. The limitations of claim 16 are fully anticipated by claim 4 of US Patent No. 11,154,702.  
17. The method of claim 15, wherein determining the plurality of power consumption trends comprises: determining a short-term trend using the first low-pass filter; and determining a long-term trend using the second low-pass filter.
1. A method of determining an adverse event within a patient having an implantable blood pump, the method comprising: calculating a plurality of power consumption trends of the blood pump during a plurality of time periods using a first low-pass filter and a second low-pass filter different than the first low-pass filter, calculating the plurality of power consumption trends includes calculating a short-term trend using the first low-pass filter and calculating a long-term trend using the second low-pass filter, the second low-pass filter having a cutoff frequency lower than a cutoff frequency of the first low-pass filter, the cutoff frequency of the first low-pass filter is a first optimized constant between 50 to 150 microHertz and the cutoff frequency of the second low-pass filter is a second optimized constant between 0.5 to 1.0 microHertz; determining a plurality of power trend differences between the plurality of power consumption trends; calculating a total amount of the plurality of power trend differences during a time interval; and generating an alarm when the total amount of the plurality of power trend differences exceeds a pre-determined threshold.

See analysis above regarding claim 15 of the instant application. The limitations of claim 17 are fully anticipated by claim 1 of US Patent No. 11,154,702.  
19. The method of claim 15, wherein the second low-pass filter has a cutoff frequency lower than a cutoff frequency of the first low-pass filter.
1. A method of determining an adverse event within a patient having an implantable blood pump, the method comprising: calculating a plurality of power consumption trends of the blood pump during a plurality of time periods using a first low-pass filter and a second low-pass filter different than the first low-pass filter, calculating the plurality of power consumption trends includes calculating a short-term trend using the first low-pass filter and calculating a long-term trend using the second low-pass filter, the second low-pass filter having a cutoff frequency lower than a cutoff frequency of the first low-pass filter, the cutoff frequency of the first low-pass filter is a first optimized constant between 50 to 150 microHertz and the cutoff frequency of the second low-pass filter is a second optimized constant between 0.5 to 1.0 microHertz; determining a plurality of power trend differences between the plurality of power consumption trends; calculating a total amount of the plurality of power trend differences during a time interval; and generating an alarm when the total amount of the plurality of power trend differences exceeds a pre-determined threshold.

See analysis above regarding claim 15 of the instant application. The limitations of claim 19 are fully anticipated by claim 1 of US Patent No. 11,154,702.  
20. The method of claim 15, further comprising: determining the pre-determined threshold using a percentage of at least one of the plurality of power consumption trends
2. The method of claim 1, further comprising calculating the pre-determined threshold using a percentage of at least one of the plurality of power consumption trends.
See analysis above regarding claim 15 of the instant application. The limitations of claim 20 are fully anticipated by claim 3 of US Patent No. 11,154,702.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L GHAND/Examiner, Art Unit 3792